



CERTIFICATE OF ASSUMPTOR

In addition to all other representations, warranties and covenants made by
OXBRIDGE SQUARE SHOPPING CENTER, LLC, a Virginia limited liability company
("Assumptor"), in connection with Assumptor's assumption of a mortgage loan made
by LAUREATE REALTY SERVICES, INC., a South Carolina corporation ("Lender") to
OXBRIDGE SQUARE LIMITED PARTNERSHIP, a Virginia limited partnership ("Original
Borrower") in the original principal amount of Four Million Five Hundred
Seventeen Thousand Five Hundred and No/ 100 Dollars ($4,517,500.00) (the
"Loan"), Assumptor does hereby represent, warrant and covenant to LASALLE
NATIONAL BANK, as Trustee under that certain Pooling and Servicing Agreement
("PSA") dated as of August 1 , 1998 for certificateholders of G MAC Commercial
Mortgage Securities, Inc. Pass-Through Certificates Series 1998-C2
("Noteholder"), successor in interest to Lender, and Noteholder's successors,
transferees and assigns, as of the 2nd day of June, 2004, as follows:

1.

Review of Documents.

Assumptor has reviewed:

(a) the Promissory Note (the "Note") dated June 2, 1998, made by the Original
Borrower payable to Lender and evidencing the Loan, (b) the Deed of Trust and
Security Agreement (the "Security Instrument") dated June 2, 1998, creating a
first lien on certain real property and the improvements located thereon known
as Chesterfield County, Virginia (the "Property"), and (c) the Assignment of
Leases and Rents dated June 2, 1998 related to the Property (the "Assignment of
Leases and Rents") (collectively referred to as the "Loan Documents").

2.

Purpose of Certificate.

This Certificate is delivered to Noteholder in order to induce Noteholder to:
 (a) consent to the transfer of the Property to Assumptor and the assumption by
Assumptor of the obligations of the Original Borrower under the Loan Documents
(the "Assumption"). Assumptor hereby acknowledges that Noteholder shall rely
upon this Certificate and Assumptor's representations, warranties and covenants
contained herein, in consenting to the Transfer.

3.

No Default. The execution, delivery and performance of the obligations imposed
on Assumptor under the Loan Documents will not cause Assumptor to be in default
under the provisions of any agreement, judgment or order to which Assumptor is a
party or by which Assumptor is bound.

4.

Items Due and Payable. To the best of Assumptor's knowledge, no defaults exist
under the Loan, and all of the following items regarding the Property which have
become due and payable have been paid or, with the approval of Noteholder, an
escrow fund sufficient to pay them has been established: taxes; government
assessments; insurance premiums; water, sewer and municipal charges; and any
other charges affecting the Property.

5.

Compliance with Applicable Laws and Regulations. To the best of Assumptor's
knowledge, all improvements to the Property and the use or uses of the Property
comply with, and shall remain in compliance with, all applicable statutes, rules
and regulations, including all applicable statutes, rules and regulations
pertaining to requirements for equal opportunity, anti­discrimination, fair
housing, access for the disabled, environmental protection, zoning and land

use.  To the best of Assumptor's knowledge, improvements on the Property comply
with, and shall remain in compliance with, applicable health, fire, and building
codes. To the best of Assumptor's knowledge, there is no evidence of any illegal
activities relating to controlled substances on the Property. To the best of
Assumptor's knowledge, all required permits, licenses and certificates for the
lawful use and operation of the Property, including, but not limited to,
certificates of occupancy, licenses, or the equivalent, have been obtained and
are current and in full force and effect.

6.

Condition of Property.

To the best of Assumptor's knowledge, the Property has not been damaged by fire,
water, wind or other cause of loss, or any previous damage to the Property has
been fully restored.  Assumptor has disclosed to Lender its knowledge of a minor
discrepancy in the legal description attached to the Security Instrument and the
legal description of the Property legally owned by Original Borrower. Lender
acknowledges this discrepancy and both parties further acknowledge this
discrepancy and both parties further acknowledge that no change to the Lender's
insured title policy has occurred.

7.

Defense of Usury.

Assumptor knows of no facts that would support a claim of usury to defeat or
avoid its obligation to repay the principal of, interest on, and other sums or
amounts due and payable under the Loan Documents.

8.

Insurance Policies. Assumptor has furnished to Noteholder all insurance policies
and certificates required pursuant to the Loan Documents.

9.

No Insolvency or Judgment. Neither Assumptor is currently (a) the subject of or
a party to any completed or pending bankruptcy, reorganization or insolvency
proceeding; or (b) the subject of any judgment unsatisfied of record or docketed
in any court of the state in which the Property is located or in any other court
with jurisdiction located in the United States.

10.

No Condemnation. No part of any Property subject to the Security Instrument has
been taken in condemnation or other like proceeding to an extent which would
materially impair the value of the Property, the Security Instrument or the Loan
or the usefulness of such Property for the purposes contemplated, nor is any
proceeding pending, threatened or known to be contemplated for the partial or
total condemnation or taking of the Property.

11. No Subordinate Financing. Except as otherwise expressly approved by
Noteholder in writing, and except for the Security Instrument referenced herein,
no part of the Property subject to the Security Instrument is, or will become,
subject to a mortgage, deed of trust or other type of prior or subordinate lien.

12.

No Labor or Materialmen Claims. To the best of Assumptor's knowledge, all
parties furnishing labor and materials to or for the benefit of the Property
have been paid in full and, except for such liens or claims insured against by
the policy of title insurance to be issued or endorsed in connection with the
Assumption, there are no mechanics', laborers' or materialmen's liens or claims
outstanding for work, labor or materials affecting the Property, whether prior
to, equal with or subordinate to the lien of the Security Instrument.

13.

No Other Interests. To the best of Assumptor's knowledge, no person, party, firm
or corporation has (a) any possessory interest in the Property or right to
occupy the same except

2




under and pursuant to the provisions of existing leases by and between tenant
and the Original Borrower, true and complete copies of all such leases having
been previously disclosed to Lender and Noteholder; or (b) an option to purchase
the Property or an interest therein except as disclosed in the leases, if any.

14.

Single Asset Status.  Assumptor does not own any real property o r assets other
than the Property and does not operate any business other than the management
and operation of the Property.

15.

Taxes Paid.  Assumptor has filed all federal, state, county and municipal tax
returns required to have been filed by Assumptor, and has paid all taxes which
have become due pursuant to such returns or to any notice of assessment received
by Assumptor, and Assumptor has no knowledge of any basis for additional
assessment with respect to such taxes. To the best of Assumptor's knowledge,
there are not presently pending any special assessments against the Property or
any part thereof.

16.

Adverse Change.  No material adverse change in the financial condition of
Assumptor has occurred between the respective dates of the financial statements
which were furnished to Noteholder relating to such persons and the date hereof.

17.

Financial Statements.  The financial statements of Assumptor furnished to
Noteholder pursuant to the request for consent to the Transfer, reflect in each
case a positive net worth as of the date thereof.

18.

Working Capital.  After the Loan is assumed, Assumptor will have sufficient
working capital, including cash flow from the Property, not only to adequately
maintain the Property, but also to pay all of Assumptor's outstanding debts as
they come due.

19.

Validity of Loan Documents.  Assumptor represents to Noteholder that there is no
known action, suit or proceeding, or any governmental investigation or any
arbitration, in each case pending or, to the knowledge of Assumptor, threatened
against Assumptor or the Property before any governmental or administrative
body, agency or official which: (i) challenges the validity of the Loan
Documents or the authority of Assumptor to enter into the Assumption and Release
Agreement and thereby become bound by the Loan Documents or to perform the
transactions contemplated hereby or thereby, or (ii) if adversely determined
would have a material adverse effect on the occupancy of the Property or the
business, financial condition or results of operations of Assumptor or the
Property.

20.

Rent Roll.  To the best of Assumptor's knowledge, the rent roll for the Property
attached hereto as Exhibit A is true, correct and complete as of the date hereof

21.

Leases.  To the best of Assumptor's knowledge, Noteholder has been furnished
with true, correct and complete executed copies of all Leases of the Property,
and any amendments, assignments or modifications thereto.

22.

No Material Change.  Since the date of application for the Transfer, there has
been no material change in the occupancy of the Property or the business,
financial condition or results of operations of Assumptor, the Property or any
tenant of the Property.

3




23.

Representations and Warranties True. Each and every representation and warranty
contained herein will remain true and correct at all times from the date hereof
until the Loan is repaid in full in accordance with its terms. In the event that
any representation or warranty contained herein becomes untrue, in whole or in
part, after the date hereof, Assumptor will promptly advise Noteholder in
writing.

24.

Ratification. Assumptor covenants that it shall, promptly upon the request of
Noteholder, ratify and affirm this Certificate of Assumptor in writing, as of
such date or dates as Noteholder shall specify.

25.

Survival. The representations, warranties and covenants set forth in this
Certificate of Assumptor, shall survive the assignment and delivery of the Loan
to any investor. Assumptor agrees that such investor shall be a third party
beneficiary of the representations, warranties and covenants set forth herein.

[Remainder of page intentionally left blank]

4




IN WITNESS WHEREOF, Assumptor executed this Certificate of Assumptor as of the
day and year first above written.




ASSUMPTOR:

OXBRIDGE SQUARE SHOPPING CENTER, LLC,
a Virginia limited liability company

By:

Blue Ridge Real Estate Company,


its member




By: /s/ Patrick M. Flynn




Name:  Patrick M. Flynn

Title:  President

STATE/COMMONWEALTH OF NEW YORK




CITY/COUNTY OF NASSAU




I, the undersigned, a Notary Public in and for the jurisdiction aforesaid, do
hereby certify that Patrick M. Flynn , whose name as President of Blue Ridge
Real Estate Company, the member of Oxbridge Square Shopping Center, LLC, is
signed to the foregoing and annexed instrument, did personally appear before me
this day and acknowledged the same to be the act and deed of Oxbridge Square
Shopping Center, LLC.

GIVEN under my hand and seal this 1st day of June, 2004.







[NOTARY SEAL]

/s/ Roseanne Dwyer




NOTARY PUBLIC

My Commission expires:

ROSEANNE DWYER
Notary Public, State of New York
No. 4909302
Qualified in Nassau County
Commission Expires January 11, 2006



--------------------------------------------------------------------------------




EXHIBIT "A"

Space Leases - Oxbridge Square

 

OXBRIDGE SQUARE

         

SCHEDULE OF LEASES

    

Date of Latest

    

(Based on data effective

   

Guarantor

Lease Modification

    

June 1, 2004)

   

(Y=yes)

Agreement

Lease

 

Tenant

  

SIZE

 

(if blank, then

(if blank, then

Expiration

OPTIONS/YEARS

Number

Trade Name/Street # on Hull Street Road

TENANT NAME ON LEASE

(sq. ft.)

Date of Lease

none)

none)

Date

(if blank, then none)

         

14

Vacant, 9925

 

2,080

     

33

Tompkins Taekwondo, 10003

Lisa A. Tompkins

2,000

19-June-2002

  

6/30/2005

 

22

Vacant, 9941 thru 9945

 

5,000

     

13

Vacant, 9923 – A

 

6,500

     

37

Harley Davidson Motorcycle Sales, 10011

H.D. Motorcycle Sales & Service, Inc.

15,000

23-May-2000

Y

8-Nov-02

9/30/2006

 

18

Community Room, 9933

 

1,200

     

3

Affordable Sports Gear, 9905

Wiljoy Investment Corporation

675

16-Dec-2003

Y

 

4/30/2007

 

4

Manchesster Cleaners, 9907

JUNG HEE KIM

675

5-Apr-1991

 

5-Mar-03

7/31/2006

 

9

Jackson Hewitt Tax Service, 9917

Mallard, Inc.

760

23-Aug-2002

  

4/30/2006

One/3-yr

8

Watch, Pen, & Pencil (9915)

Jackson D. Bise

675

27-Sep-1988

 

27-Jun-03

9/30/2006

 

19

Tropical Tanning, 9935

Ross, Inc.

1,137

3-Mar-2004

Y

 

3/31/2007

 

20

Victoria Nails, 9937

Ha T. Nguyen and Kim-Huong T. Nguyen

1,100

23-Sep-1999

 

13-May-02

9/30/2007

 

10

Subway, 9919

Subway Sandwich Shops, Inc.

1,200

1-Nov-1994

 

3-Jul-03

11/30/2006

 

25

The UPS Store, 9947

AVS, Inc.

2,000

16-Sep-1997

Y

8-May-03

12/31/2007

 

2

Vacant, 9903

 

1,014

     

40

Wachovia Bank, 9961

Wachovia Bank, N.A.

2,986

26-Feb-1980

 

25-Jan-02

2/28/2007

Two/5-yr

1

Golden Razor, 9901

Curtis W. Courington

1,014

18-May-1989

 

13-Feb-01

5/31/2004

 

1

Hair Expressions, 9901

Jodi J. Risener

 

23-Mar-2004

  

5/31/2007

One/3-yr

30

Heavenly Grounds Coffee & Gift Shop, 9957

Harold L. Hicks, Jr.

2,400

23-May-2003

  

9/30/2006

One/3-yr

36

Vacant, 10009

 

2,000

     

5

Dr. Elias Family Dentistry, 9909

Dr. Thomas D. Elias, D.M.D.

1,350

15-Nov-2001

  

11/30/2004

 

45

Oxbridge Vet Center, 10005 & 10007

Richard L. Kitterman, D.V.M.

3,200

11-Aug-1999

  

1/31/2006

 

7

Cigarette Club, 9913

Palmen, Inc.

675

27-Apr-1999

Y

1-Apr-02

6/30/2005

 

26

VA ABC Store, 9949

VA Alcoholic Beverage Control Board

2,625

3-Apr-2003

  

10/31/2007

 

28

Becky’s Hallmark, 9953

Becky’s Cards And Gifts Inc.,

4,000

29-Jul-1992

 

1-Oct-02

12/31/2006

 

11

Duron, 9921

Duron, Inc.

3,400

7-Feb-1997

 

1-Oct-02

3/31/2008

 

39

Shoney’s, 10013

Big Boy of Richmond, Inc.

5,116

20-May-1980

 

18-Mar-93

10/31/2008

 

27

Shanghai Chinese Restaurant, 9951

Chung Chen, Inc.

2,625

31-Jan-1984

 

9-Aug-02

8/31/2007

 

32

Ukrop’s Addition, 9959

UKROP’S SUPERMARKTS, INC.

2,400

2-Nov-1979

  

6/30/2005

Two/5-year

3

Ukrop’s Supermarket, 10001

UKROP’S SUPERMARKTS, INC.

34,512

2-Nov-1979

 

28-Dec-87

6/30/2005

Two/5-year

12

Vacant, 9923

 

9,620

     

15

Price is Right, 9929 *(see note below)

Bargain Hunters, Inc.

4,425

23-Apr-2004

Y

3 yrs from commencement date

38

Captain D’s Seafood, 9963

Big Boy of Richmond, Inc.

3,037

15-Oct-1980

 

6-Aug-97

11/30/2007

 

21

Vacant, 9939

 

1,400

         

-----------

       

TOTALS (as leased)

 

127,801

               

*  

Lease begins 7-1-04 or when Tenant opens,

         

  whichever occurs first.

       




EXHIBIT A - Space Leases #2   5-18-04

